389 U.S. 581 (1968)
GOLDSTEIN, AKA PIETRARU, ET AL.
v.
COX ET AL., SURROGATES OF THE COUNTY OF NEW YORK, ET AL.
No. 825.
Supreme Court of United States.
Decided January 15, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
John R. Vintilla, Emanuel Eschwege and Novak N. Marku for petitioners.
Louis J. Lefkowitz, Attorney General of New York, and Daniel M. Cohen, Assistant Attorney General, for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. The case is remanded to the United States Court of Appeals for the Second Circuit for further consideration in light of Zschernig v. Miller, ante, p. 429.